Citation Nr: 0120516	
Decision Date: 08/10/01    Archive Date: 08/14/01

DOCKET NO.  01-02 427A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for a service-
connected seizure disorder, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to March 
1974.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from August 1999 and March 2000 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, that denied the above 
claim.

This case has been advanced on the docket because of 
administrative error that resulted in significant delay in 
docketing the appeal.  38 C.F.R. § 20.900(c) (2000).


FINDING OF FACT

There is no evidence of any major seizures in the last two 
years or at least two minor seizures during the past six 
months.


CONCLUSION OF LAW

A rating in excess of 10 percent for a service-connected 
seizure disorder is not warranted.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8910(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual background

The veteran's service medical records disclose that he 
suffered grand mal seizures.  He claimed entitlement to 
service connection for a seizure disorder in June 1997.  The 
RO obtained his private treatment records from Harry 
Kornisher, D.O. showing that he suffered a seizure in 
September 1991.  He was on Dilantin.  He was fired from his 
job in January 1992.  In July 1992, the veteran obtained a 
summer job working with the Forest Department.  He had a 
seizure November 1992.  In December 1992, it was noted that 
he had difficulty maintaining his sobriety and was looking 
for a job.  In May 1994, the veteran stated that he had not 
worked since December 1993 when he hurt his neck and shoulder 
in a car accident.  In August 1994, he stated that he was 
still not working and back into the "booze."  On several 
occasions in 1995, he denied having any seizures since the 
one he had in 1992.  

In August 1997, the RO granted service connection for a 
seizure disorder, rated as 10 percent disabling from June 
1997.

Treatment records from EMSA Correctional Care disclose that 
the veteran had a seizure in December 1998.  A report was 
obtained indicating that it was a grand mal seizure.  The 
veteran complained of fatigue, dizziness, and a headache.  
His speech was clear and he responded appropriately.  No 
seizure activity was noted on examination.  The diagnosis was 
seizure activity.  

The veteran was hospitalized at the West Palm Beach VA 
Medical Center (VAMC) in January and May 1999.  There were no 
complaints or findings of seizures.  In January 1999, the 
principal diagnoses were acute alcohol intoxication and left 
eye conjunctivitis.  In May 1999, the veteran reported that 
he had fallen down on the previous day and stayed on the 
floor for about 12 hours.  The principal diagnosis was 
metabolic encephalopathy, resolved.  The veteran was still 
taking Dilantin.  He stated that he was disabled due to back 
pain and seizures.  

In May 2000, the veteran was afforded a VA examination.  The 
examiner reviewed the claims file.  The veteran stated that 
his last seizure activity was in December 1998.  He resumed 
Dilantin and felt well.  He was on a maintenance dose.  
Neurological examination was normal.  The veteran stated that 
his seizures had always been generalized tonic/clonic.  He 
also described an aura which consisted of an inner 
restlessness.  He had a normal electroencephalogram in 
January.  Imaging of the brain in May 1999 showed cortical 
atrophic changes slightly inappropriate for age, but was 
otherwise unremarkable.  The examiner diagnosed a seizure 
disorder, either post-traumatic epilepsy or alcohol 
withdrawal seizures.  It was noted that the veteran had 
remained seizure free.  He was to continue taking Dilantin.


II.  Legal analysis

VA has a duty to assist in the development of facts relating 
to this claim.  See Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  In this 
case, even though the RO did not have the benefit of the 
explicit provisions of the Veterans Claims Assistance Act of 
2000, VA's duties have been fulfilled.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001).  The veteran has been notified of the 
information and evidence needed to warrant the assignment of 
a higher disability rating for his seizure disorder.  The 
discussions in the August 1999 and March 2000 rating 
decisions and the February 2001 statement of the case 
informed him of the evidence needed to substantiate his 
claim.  VA has no outstanding duty to inform the veteran that 
any additional information or evidence is needed. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A 
§ 5103A (West Supp. 2001).  The RO requested and obtained the 
veteran's VA treatment records.  His treatment records from 
EMSA Correctional Care are also of record.  He has not 
reported receiving any recent private treatment.  Finally, 
the veteran was afforded a VA examination in May 2000.  
38 U.S.C.A § 5103A(d) (West Supp. 2001).  There is more than 
sufficient evidence of record to decide this claim properly.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1, 4.2 (2000).  It is also necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2 (2000), and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3 (2000).  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).  

The severity of the veteran's seizure disorder is 
ascertained, for VA purposes, by application of the criteria 
set forth in diagnostic code 8910 of the VA's Schedule for 
Rating Disabilities (Schedule).  38 C.F.R. § 4.124a, 
Diagnostic Code 8910 (2000).  Diagnostic code 8910 provides 
that grand mal epilepsy is to be rated under the general 
rating formula for major seizures.  Pursuant to the general 
rating formula for major and minor epileptic seizures, a 10 
percent rating is assigned when there is a confirmed 
diagnosis of epilepsy with a history of seizures.  A 20 
percent evaluation requires evidence of at least one major 
seizure in the last two years or two minor seizures in the 
last six months.  A 40 percent rating will be assigned when 
the veteran has at least one major seizure in the last six 
months or two in the last year, or an average of at least 5 
to 8 minor seizures a week.  A 60 percent rating requires an 
average of at least one major seizure in four months over the 
last year, or an average of 9 to 10 minor seizures per week.  
An 80 percent rating requires an average of at least one 
major seizure in three months over the last year, or more 
than 10 minor seizures per week.  Lastly, a 100 percent 
rating requires an average of at least one major seizure per 
month over the last year.  38 C.F.R. § 4.124a (2000).

A major seizure is characterized by the generalized tonic-
clonic convulsion with unconsciousness.  A minor seizure 
consists of a brief interruption in consciousness or 
conscious control associated with staring or rhythmic 
blinking of the eyes or nodding of the head (pure petit mal), 
or sudden jerking movements of the arms, trunk, or head 
(myoclonic type) or sudden loss of postural control (akinetic 
type). 38 C.F.R. § 4.124a, Notes following Diagnostic Codes 
8910, 8911 (2000).  The veteran has described his seizures as 
tonic-clonic, and in December 1998 it was noted that he 
suffered a grand mal seizure.  

To warrant a rating for epilepsy, the seizures must be 
witnessed or verified at some time by a physician.  As to 
frequency, competent, consistent lay testimony emphasizing 
convulsive and immediate post-convulsive characteristics may 
be accepted.  The frequency of seizures should be ascertained 
under the ordinary conditions of life (while not 
hospitalized).  38 C.F.R. § 4.121 (2000). 

When continuous medication is shown necessary for the control 
of epilepsy, the minimum evaluation will be 10 percent, and 
this rating will not be combined with any other rating for 
epilepsy.  38 C.F.R. § 4.124a, Notes following general rating 
formula for major and minor epileptic seizures (2000).

In reviewing the medical evidence, the Board is not persuaded 
that the veteran's seizure disorder has increased in severity 
to a level at which the assignment of a higher, or 20 percent 
rating, is warranted.  The seizures are well controlled with 
Dilantin.  VA treatment records dated in 1999 show no 
documentation of seizures and the veteran stated on VA 
examination in May 2000 that he had not had any seizures 
since December 1998.  There is no evidence of any major 
seizures within the last two years or at least two minor 
seizures during the past six months.

Accordingly, the records fail to show evidence of the 
severity of symptomatology required for a disability rating 
in excess of 10 percent.  The assignment of a 10 percent 
rating is proper in the absence of any major seizures within 
the last two years or at least two minor seizures during the 
past six months.  38 C.F.R. § 4.124a, Diagnostic Code 8910 
(2000).  While the veteran has been unemployed, it appears 
that this was due in large part to his alcoholism and 
injuries sustained in a car accident.  In May 1994, he stated 
that he had not worked since December 1993 when he hurt his 
neck and shoulder in a car accident.  In August 1994, he 
further stated that he was still not working and back into 
the "booze."  The  treatment records reveal that he was 
treated primarily for alcohol abuse.  Accordingly, the 
preponderance of the evidence is against the claim.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 U.S.C.A § 5107(b) 
(West Supp. 2001).


ORDER

Entitlement to an increased disability rating for a service-
connected seizure disorder, currently evaluated as 10 percent 
disabling, is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

